Title: General Orders, 25 June 1777
From: Washington, George
To: 



Head-Quarters, Quibble town, June 25th 1777.
Isleington.Italy. Inverness.


The picquets to be relieved this day at 10 o’clock A.M. Tomorrow at 8 o’clock, the usual hour.
Whenever any firing, or any thing else unusual in the Camp is permitted

by the Major General of the day; he is immediately to report it to the Commander in Chief; to prevent any unnecessary enquiries into the causes of it.
The officers are always to take the most particular care that no damage be done to the property of the Inhabitants where the troops are encamped—The inevitable distresses of war, are so great and numerous, that any addition to them must be deemed to proceed from barbarity and wantoness alone; more especially in us by whom that property was designed, and ought to be protected.
